Citation Nr: 1646103	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On October 23, 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.

The instant matter was previously before the Board in November 2013, at which time it was remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued a supplement statement of the case (SSOC) wherein it denied that claim of service connection for a low back disability.  The matter was thereafter returned to the Board.


FINDING OF FACT

The Veteran does not have a low back disability, to include degenerative disc disease and stenosis, that is attributable to his military service; arthritis of the lumbar spine were not manifested within a year of separation from service.


CONCLUSION OF LAW

The Veteran does not have a low back disability, to include degenerative disc disease and stenosis, that is the result of disease or injury incurred in or aggravated by active military service, nor may spinal arthritis be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 204); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance


The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that the VCAA applies in the instant case and that the requirements of the statutes and regulation have been met.  Specifically, VA provided pre-adjudication notice to the Veteran in a May 2010 letter, which informed the Veteran of the information and evidence needed to substantiate a claim for service connection, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, as well as general notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, the Veteran has not disputed the contents of the VCAA notice provided to him.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the Veteran had a meaningful opportunity to participate in the development of his service connection claim.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private treatment records, and lay statements in support of his claim.  With regard to his VA treatment records, the Board notes that matter was remanded in 2014 to attempt to obtain from the Augusta, Georgia, VA medical center (VAMC) records pertaining to treatment of the Veteran from 1968 forward.  The Augusta VAMC replied to the AOJ's request for records, supplying records beginning in 1986.  Although the Veteran has alleged treatment prior to that date, there is no reason to believe that the Augusta VAMC only partially complied with the RO's request and that it has additional records in its possession.  The Board also remanded the matter for the AOJ to attempt to obtain a copy of the report of a private magnetic resonance imaging (MRI) scan from University Hospital.  The Veteran himself supplied a copy of a 2014 MRI report.  Although this is not the date of the report referred to in the Board's prior action, the Veteran was also provided with an opportunity to request that VA assist him in obtaining private treatment records in accordance with the Board's remand instructions.  The Veteran did not, however, provide VA with the necessary authorization for release of such private medical records to the VA.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for submitting any private evidence, the Board finds that no further assistance in this regard is warranted and that the terms of its November 2014 remand have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has also been afforded a VA examination in connection with his claim.  The examiner conducted a review of the claims folder and conducted an examination of the Veteran.  The examiner recorded the Veteran's subjective complaints related to his disability, as well as the Veteran's account of his in-service injury.  As to the Veteran's diagnosed lumbar spine disability, the examiner found it to be less likely than not related to service.  An addendum opinion was also later provided after the examiner reviewed the records obtained on remand.  The Board finds that the examination and opinion reports, along with the medical and lay evidence of record, contains sufficient evidence by which to evaluate the Veteran's claim and that the requested opinion is adequate as it was predicated on a reading of the medical records in the Veteran's claims file and based on the VA examiner's assessment of the evidence as a medical professional.  The Board notes that while the opinion is lacking somewhat in supporting rationale, as will be discussed in greater detail below, the Board does not find that the lack of a more detailed rationale renders the opinion inadequate.  The Board thus concludes the Veteran was provided with an adequate medical examination and opinion and that the evidence developed on remand also complies with the terms of the Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including degenerative joint disease (arthritis), but not degenerative disc disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established for certain chronic disease, to include arthritis, through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

The Veteran contends that he has a disability of the lumbar spine as a result of his military service.  Specifically, during his 2013 hearing, the Veteran stated that in 1964, while in service, he injured his back.  He reported having been treated for his back in service and stated that he has continued to have problems with his back since that time.  With regard to post-service treatment, the Veteran reported that he began seeking treatment from the Augusta, Georgia, VA medical center (VAMC) in or around 1969.

A review of the Veteran's STRs fails to reveal any specific injury to the lumbar spine.  The STRs do, however, reveal several instances of treatment in service for complaints of back pain.  They also show complaints of, among other things, chest pain.  Given these complaints, an x-ray of the thoracic spine was taken in May 1965, the results of which were interpreted to reveal a small spur-like bony projection from the inferior aspect of the right transverse process of the 6th thoracic vertebra in the area of the articulation with the 6th rib.  No other abnormalities were demonstrated.  At the time of his January 1966 separation examination, the Veteran was clinically evaluated as normal, save for a scar, and the accompanying report of medical history reveals no complaints related to the back

Relevant post-service medical records show that x-rays of the lumbosacral spine, taken in January 1992 were negative for any evidence of fracture or spondylolisthesis.  No indication of degenerative changes was noted.  In September 2000, the Veteran presented with complaints of low back pain radiating to the right lower extremity.  X-rays taken in September 2000 revealed degenerative spondylosis of the lumbar spine, small osteophytes on several of the vertebras, and a slight loss of lordotic curvature.  An MRI scan was also done, the results of which demonstrated a pattern of advanced facet joint disease with hypertrophic osteophytes and facet joint fluid accumulation at the L4-5 articular pillars, bilaterally.  Additionally, there was an annular disc protrusion at "L5-5" and a central disc protrusion at L5-S1.  The Veteran was then variously seen at times with complaints of low back pain.  X-rays taken in 2008 were interpreted to reveal degenerative changes with a spondylolisthesis of L4 on L5.  An MRI of the lumbar spine conducted in June 2010 was interpreted to reveal marked stenosis at L4-5 due to a combination of disc bulge and posterior osteophytes.  L5-S1 disc herniations with neuroforaminal stenosis were also noted.

In April 2010, the Veteran filed a specific claim of service connection for a low back disability.  He was afforded a VA examination in March 2012.  The examination report records a diagnosis of degenerative disc disease, the exact date of diagnosis being unknown.  The Veteran reported that he first developed low back pain while in service, asserting that he had injured his back when lifting heavy ammunition.  Upon review of the record and examination of the Veteran, the VA examiner opined that the Veteran's diagnosed low back disability was less likely than not incurred in or caused by service.  As rationale for the opinion, the examiner stated that a review of the clams file showed that although the Veteran had complained of back pain in service, at the time of exit from service, he was clinically evaluated as normal and there were no complaints related to the back recorded at that time.  Upon review of additional records associated with the Veteran's claims file after the Board's 2014 remand action, the VA examiner provided an addendum opinion in June 2015, stating that the additional evidence did not change the prior opinion.  Specifically, the examiner stated that the additional records did not show any additional in-service treatment related to the spine, nor did the record show a continuity of post-service treatment for the back post service.  Rather, it was noted that the records showed post-service treatment prior to 1998 for diverticulitis, prostatitis, hematuria, and trauma sustained from a gunshot wound.

Upon review of the evidence of record and in consideration of the VA examiner's negative nexus opinion, the Board finds that an award of service connection for degenerative changes of the lumbar spine in not warranted.  At the outset, the Board is aware that the VA examiner's opinion is lacking somewhat in rationale.  There is, however, no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.

In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  Although the examiner did not specifically discuss the Veteran's alleged in-service injury, the examiner took note of it, as evidenced by the medical history section of the report.  Further, the examiner is correct that while the Veteran's STRS do note back pain in service, at the time of his separation examination, he was clinically evaluated as normal and there is no indication of any back symptomatology.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Moreover, the Veteran has submitted no evidence, other than his own lay beliefs, that his currently diagnosed degenerative disc disease or the lumbar spine with stenosis is attributable to his lumbar spine DDD to his alleged in-service injury.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that his lumbar spine disability is attributable to service.  Although the Veteran believes that his lumbar disc disease is due to that claimed injury, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusion to the contrary and the lack of documented continuity of symptomatology.  See Jandreau.  As such, the Board finds that the lack of a more detailed rationale does not render the VA opinion obtained in this case in adequate.  

The Board has also considered the Veteran's lay statements that he began to experience back pain in service and has experienced such symptom since that time.  The Board acknowledges that the Veteran was seen for complaints of back pain in service.  However, those complaints were not accompanied by report of injury.  Although during his 2012 VA examination, the Veteran indicated that he injured his back lifting heavy ammunition, during his 2013 Board hearing, he did not report on the specifics of any injury having occurred in service.  Even assuming the in-service injury in fact occurred as alleged, there is no evidence that the Veteran sustained any chronic disability as a result of the injury.  Although the Veteran was treated for back pain several times in service, no back disability was noted upon exit from service.  Further, x-rays taken in 1992 did not indicate any degenerative changes.  Indeed, it wasn't until 2000, more than 30 years after the Veteran left service, that he was noted to have degenerative changes of the lumbar spine.  The Veteran also did not seek service connection specifically for a low back disability until July 2010, despite numerous previously filed claims.  When he applied for pension in 1987, there was not mention of back problems and a physical examination at the time did not reveal complaints or findings of spinal disability, though there were detailed findings regarding other musculoskeletal disability.  As a permanent and total rating for pension purposes is based on overall physical and mental status, it would seem probable that the Veteran would have pointed out significant back disability or the examiner would have noted same if it existed at the time.  

Given the totality of the evidence, there is simply no basis upon which to establish service connection for a lumbar spine disability, as a crucial element of service connection has not been shown.  See Davidson, (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Service connection is also not warranted by virtue of application of 38 C.F.R. § 3.303(b), to the extent applicable, as the evidence fails to demonstrate the existence of a chronic disease in service or noted in service, or of a continuity of symptomatology.  Indeed, back pain by itself without an accompanying diagnosis of a chronic disease or a suggestion that a chronic disease may have been present is not sufficient to satisfy the criteria for application of 38 C.F.R. 3.303(b).  Nor can it be said that arthritis manifested within a year of separation from service.  (The one-year presumption for arthritis under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.)

In finding that service connection for degenerative changes of the lumbar spine is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).



ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease and stenosis, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


